UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2343


HIGINIO BADILLO-PEREZ,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: February 28, 2022                                      Decided: April 12, 2022


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


ON BRIEF: Steven C. Planzer, CASTANEDA PLANZER LLC, Salisbury, Maryland, for
Petitioner. Brian Boynton, Acting Assistant Attorney General, Paul Fiorino, Senior
Litigation Counsel, Andrew Oliveira, Trial Attorney, Civil Division, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Higinio Badillo-Perez, a native and citizen of Mexico, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s (IJ) denial of Badillo-Perez’s application for cancellation of removal

under 8 U.S.C. § 1229b(b)(1). In denying cancellation of removal, the IJ found, in relevant

part, that Badillo-Perez failed to show that his removal would result in exceptional and

extremely unusual hardship to his minor daughter, who is a United States citizen. See 8

U.S.C. § 1229b(b)(1)(D). This determination is reviewable as a mixed question of law and

fact. Gonzalez Galvan v. Garland, 6 F.4th 552, 559-60 (4th Cir. 2021). Upon review of

the administrative record and the arguments advanced by Badillo-Perez, we discern no

error in the agency’s dispositive hardship determination.

       In addition, we reject Badillo-Perez’s due process challenge based on the IJ’s

alleged failure to comply with 8 C.F.R. § 1240.1(b) (2021). As relevant here, the IJ who

presided over the merits hearing and ruled on Badillo-Perez’s cancellation motion was the

third IJ to handle Badillo-Perez’s case. Under 8 C.F.R. § 1240.1(b), when an IJ is newly

assigned to an ongoing matter, the IJ “shall state for the record that he or she has”

“familiarize[d] himself or herself with the record in the case.” Even assuming that the IJ

ran afoul of this regulation, Badillo-Perez fails to establish prejudice. See Rusu v. U.S.

I.N.S., 296 F.3d 316, 320 (4th Cir. 2002) (“In order to prevail on a due process challenge

to a deportation or asylum hearing, an alien must demonstrate that he was prejudiced by

any such violation.”).



                                            2
       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             3